DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the term "flexible" is a relative term which renders the claim indefinite.  The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 9, the term "rigid" in claim 9 is a relative term which renders the claim indefinite.  The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10458534 to Liou et al. (“Liou”) in view of U.S. Patent No. 6919504 to McCutcheon et al. (“McCutcheon”).
Regarding independent claim 1, Liou teaches a drivetrain for an aircraft comprising: a gearbox (12) including a gearbox housing (14, 16, FIGS. 1 and 5; Col. 2, lines 4-17); a gearbox cooling fin array (36) including a plurality of cooling fins (38, FIGS. 4A-7; Col. 2, lines 56-63); and a thermal interface material (44) attached to the gearbox cooling fin array and to the gearbox housing (Col. 3, lines 30-54; FIG. 4C); wherein, the gearbox cooling fin array is configured to dissipate heat generated by the gearbox (claim 1; Col. 3, lines 18-22; FIGS. 5-6).
Liou teaches the thermal interface material is mechanically attached to both the gearbox cooling fin array and to the gearbox housing; it does not explicitly tach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 

Regarding claim 3, the combination of Liou and McCutcheon teaches wherein the gearbox housing forms a curved surface and the gearbox cooling fin array further comprises a curved gearbox cooling fin array to contour the curved surface of the gearbox housing (Liou at Col. 3, lines 18-29; FIGS. 1, 6).
Regarding claim 4, the combination of Liou and McCutcheon teaches wherein the gearbox housing is formed from a different material than the gearbox cooling fin array (Liou at Col. 3, lines 55-67; see also Liou at Col. 2, lines 41-49).
Regarding claim 5, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array is formed from a more thermally conductive material than the gearbox housing (Liou at Col. 3, lines 55-67; see also Liou at Col. 2, lines 41-49).
Regarding claim 6, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array further comprises copper (Liou at Col. 3, lines 62-64).
Regarding claim 7, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array further comprises an extruded gearbox cooling fin array (Liou at Col. 3, line 67 to Col. 4, line 1).
Regarding claim 8, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array further comprises a flexible gearbox cooling fin array (McCutcheon at Col. 10, lines 34-42; Col. 13, lines 6-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that the gearbox cooling fin array is flexible, as taught by McCutcheon, in order to decrease the possibility of trapped air between the cooling fin array and the gearbox housing (see, e.g., McCutcheon at Col. 13, lines 6-15). 
Regarding claim 9, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array further comprises a rigid gearbox cooling fin array (Liou at Col. 3, lines 22-29).
Regarding claim 10, the combination of Liou and McCutcheon teaches wherein the gearbox cooling fin array further comprises a plurality of segmented gearbox cooling fin arrays (Liou at Col. 4, lines 28-40; FIG. 6), each segmented gearbox cooling fin array bonded to the gearbox housing using the thermal interface material (Liou at Col. 4, lines 28-40, FIG. 6; McCutcheon at Col. 8, lines 63-65, Col. 9, lines 44-50; see also analysis of claim 1 above regarding each segmented cooling fin array being bonded to the housing). 
Regarding claim 11, the combination of Liou and McCutcheon teaches wherein the plurality of cooling fins further comprise a plurality of pin fins (Liou at Col. 4, lines 10-13).
Regarding claim 12, the combination of Liou and McCutcheon teaches wherein the plurality of cooling fins further comprise splayed fins (Liou at FIG. 6, showing the fins on the contoured section of the housing, and thus teaching splayed fins see also Liou at Col. 3, lines 18-29).
Regarding claim 13, the combination of Liou and McCutcheon teaches wherein the plurality of cooling fins further comprise parallel fins (Liou at FIG. 5).
Regarding claim 14, the combination of Liou and McCutcheon teaches wherein the thermal interface material further comprises thermally conductive particulates (McCutcheon at Col. 14, lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that thermal interface material comprises thermally conductive particulates, as taught by McCutcheon, in order to improve the thermal conductivity of the thermal interface material. 
Regarding claim 15, the combination of Liou and McCutcheon teaches wherein the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth in a range between 0.005 inches and 0.01 inches (McCutcheon at Col. 13, lines 57 to Col. 14, line 6).
It may be argued that the combination of Liou and McCutcheon does not explicitly teach a bond line having a depth between 0.005 inches and 0.01 inches, since the claim limitation “between 0.005 inches and 0.01 inches” does not actually include 0.005 inches, and since McCutcheon teaches a bond line having a depth of “about 0.002 to 0.005 inch.” 
In case it is so argued, then it is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “between 0.005 inches and 0.01 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that see, e.g., McCutcheon at Col. 14, lines 7-9). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of McCutcheon as applied to claim 1 above, and further in view of U.S. Patent No. 9376206 to Ross et al. (“Ross”).
Regarding claim 2, the combination of Liou and McCutcheon teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the gearbox further comprises a spiral bevel gearbox. 
Ross teaches a drivetrain for an aircraft, comprising a gearbox (319) including a gearbox housing (FIGS. 6A, 6D), wherein the gearbox further comprises a spiral bevel gearbox (FIGS. 6A, 6D; Col. 9, lines 3-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that the gearbox further comprises a spiral bevel gearbox, as taught by Ross, in order to implement the gearbox in a tiltrotor aircraft and thus properly control the rotors. 
Claim 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0087648 to Poster (“Poster”) in view of McCutcheon.
Regarding independent claim 16, Poster teaches a rotorcraft comprising: a fuselage (105); a rotor assembly (103) coupled to the fuselage; and a drivetrain (117, 327, 119; ¶ [0019]) providing rotational energy to the rotor assembly (FIG. 1; ¶ [0019]), the drivetrain comprising: an engine (115); a gearbox (327) coupled to the engine, the gearbox including a gearbox housing 
Poster does not explicitly teach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Poster by further including a thermal interface material that bonds the cooling fin array to the surface, as taught by McCutcheon, in order to improve the thermal conductivity while avoiding the need for mechanical fasteners to attach the cooling fin array to the surface. Thus, the combination of Poster and McCutcheon teaches the thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
Regarding claim 19, the combination of Poster and McCutcheon teaches wherein the gearbox further comprises a helicopter main rotor gearbox (Poster at claim 5, ¶ [0024], FIG. 1).
Regarding claim 20, the combination of Poster and McCutcheon teaches wherein the gearbox further comprises a tail rotor gearbox (Poster at 400, FIG. 4; claim 5, ¶ [0024]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Poster in view of McCutcheon as applied to claim 16 above, and further in view of Ross. 
Regarding claim 17, the combination of Poster and McCutcheon teaches each and every element of claim 16 as discussed above, and Poster teaches wherein the rotorcraft further comprises a tiltrotor aircraft (¶ [0019]). The combination of Poster and McCutcheon does not 
Ross teaches a tiltrotor aircraft comprising a wing supported by the fuselage (FIG. 1), the wing having outboard ends; and first and second rotatable pylon assemblies (119) coupled to the outboard ends of the wing (FIG. 1); wherein, the gearbox further comprises a spiral bevel gearbox (319) located in one of the rotatable pylon assemblies (FIGS. 6A and 6D; Col. 8, lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Poster and McCutcheon combination by further including a wing and pylon assemblies, and such that the gearbox further comprises a spiral bevel gearbox located in one of the rotatable pylon assemblies, as taught by Ross, in order to implement the gearbox in a tiltrotor aircraft and properly control the tilting rotors. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poster in view of McCutcheon as applied to claim 16 above, and further in view of Liou.
Regarding claim 18, the combination of Poster and McCutcheon teaches each and every element of claim 16 as discussed above, but it does not explicitly teach wherein the gearbox further comprises a parallel axis gearbox.
Liou teaches a drivetrain comprising parallel axis gearbox (10, FIGS. 1, 5, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Poster and McCutcheon combination such that the gearbox is a parallel axis gearbox, as taught by Liou, in order to properly drive one or more components of see, e.g., Poster at ¶ [0006] saying that the gearbox can be implemented in various vehicle systems). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        

/Nicholas McFall/Primary Examiner, Art Unit 3644